FILED
                                                                         Jun 04 2020, 10:02 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Brian A. Karle                                             Phillip M. Triplett
      Ball Eggleston, P.C.                                       Ryan, Moore, Cook, Triplett &
      Lafayette, Indiana                                         Albertson, LLP
                                                                 Frankfort, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Charles B. Eldredge,                                       June 4, 2020
      Appellant-Respondent,                                      Court of Appeals Case No.
                                                                 19A-DR-2937
              v.                                                 Appeal from the Clinton Circuit
                                                                 Court
      Susan M. Ruch,                                             The Honorable Bradley K. Mohler,
      Appellee-Petitioner.                                       Judge
                                                                 Trial Court Cause No.
                                                                 12C01-0906-DR-312



      Mathias, Judge.


[1]   Charles B. Eldredge (“Father”) appeals the order of the Clinton Circuit Court

      granting a motion filed by Susan M. Ruch (“Mother”) requesting an income

      withholding order to enforce the court’s earlier order requiring Father to pay a

      portion of his daughter’s post-secondary educational expenses. On appeal,

      Father presents two issues, which we restate as: (1) whether the trial court had


      Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020                            Page 1 of 12
      statutory authority to issue an income withholding order for the payment of

      college expenses; and (2) whether the amount of income withheld by the order

      exceeds the maximum withholding permissible by federal statute.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and Father were married in May 1994 and had one child, M.E.

      (“Daughter”), who was born in December 1997. The marriage between the

      parties was subsequently dissolved in North Carolina. During the North

      Carolina dissolution proceedings, Mother and Father entered into a settlement

      agreement that was accepted and incorporated into the North Carolina trial

      court’s dissolution decree and child support order on July 10, 2000. Pursuant to

      the support order, Father paid Mother $650 per month in child support.


[4]   On November 9, 2009,1 the parties filed an agreement to modify child support

      in Clinton Circuit Court, which the trial court granted. On June 1, 2012, Father

      filed a petition to modify child support again. The parties reached another

      agreement on this issue, which the trial court accepted on September 17, 2012.


[5]   In the spring of 2016, Daughter graduated from high school in Indiana and was

      admitted to both Purdue University and the University of Findlay in Ohio. In




      1
        At some point prior to this date, Mother moved to Indiana, and jurisdiction over the child support case was
      transferred to the Clinton Circuit Court pursuant to the Uniform Interstate Family Support Act (“UIFSA”),
      Indiana Code Article 31-18.5.

      Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020                                 Page 2 of 12
      the fall of 2016, Daughter began to attend the University of Findlay. Mother,

      on December 14, 2016, filed a petition for college expenses in Clinton Circuit

      Court.


[6]   On April 4, 2017, Father filed a motion to dismiss Mother’s petition for college

      expenses, arguing: (1) that the trial court was without authority to issue a new

      order for post-secondary educational expenses that was unrelated to the existing

      child-support order, and (2) that an order for post-secondary educational

      expenses was impermissible under North Carolina law absent an agreement of

      the parties2 and was therefore impermissible in the present case.


[7]   Following a hearing on Father’s motion to dismiss, the trial court denied the

      motion and entered an order requiring Mother, Father, and Daughter to

      contribute toward Daughter’s college expenses. The trial court’s order permitted

      Daughter to satisfy her obligation by way of scholarships she had received, with

      Mother and Father contributing the remaining 46% and 54% respectively. The

      court also ordered that the parents’ obligations be limited to the cost of a public,

      in-state university, or approximately $23,000 annually.3 The trial court declined

      to count $1,024 in monthly VA payments Daughter received as a result of

      Father’s military service against the portion of the expenses for which she was



      2
        See, e.g., Bridges v. Bridges, 355 S.E.2d 230, 232 (N.C. Ct. App. 1987) (“[I]n the absence of an enforceable
      contract otherwise obligating a parent, North Carolina courts have no authority to order child support for
      children who have attained the age of majority unless the child has not completed secondary schooling[.]”)
      (quoted in Brinkley v. Brinkley, 522 S.E.2d 90, 94 (N.C. Ct. App. 1999)).
      3
       The court also found that Daughter’s desire to attend a smaller school was insufficient to justify the
      additional expenses associated with a private school such as Findlay.

      Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020                                    Page 3 of 12
      responsible. The trial court further declined to require Daughter to maintain

      full-time status as a condition of the parents’ obligations.


[8]   Father appealed this order, arguing that the trial court erred in ordering him to

      be responsible for a portion of Daughter’s college expenses when there was no

      such obligation in the original child-support order and where the parties did not

      agree to provide for such expenses. He also argued that the trial court erred by

      failing to count Daughter’s VA benefits or require her to maintain full-time

      status. A panel of this court held that Indiana law, not North Carolina law,

      applied and that, under Indiana law, an award of post-secondary educational

      expenses was permissible. See Edlredge v. Ruch, 12A02-1710-DR-2352, 2018 WL
2092931 at *6 (Ind. Ct. App. May 1, 2018) (citing Batterman v. Bender, 809
N.E.2d 410, 413 (Ind. Ct. App. 2004)), trans. denied. We further concluded that

      the trial court did not abuse its discretion by declining to require Daughter to

      maintain full-time status or by declining to count her VA benefits toward her

      obligation to contribute to her educational expenses. Id. at 8-10. Our supreme

      court subsequently denied Father’s petition to transfer.4


[9]   On July 2, 2019, Mother filed a motion requesting an income withholding

      order. The trial court granted the motion the following day. Father filed a

      motion to set aside the income withholding order on August 1, 2019, and later



      4
        We note with some concern that Father’s brief does not cite or otherwise mention his first appeal in this
      case. Even if Father’s counsel truly believed that the first appeal was irrelevant to this case, a full recitation of
      the procedural history of this case should have included the first appeal and our decision therein.



      Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020                                        Page 4 of 12
       filed an amended motion and a request to stay the withholding order. The trial

       court held a hearing on these motions on November 15, 2019, and issued an

       order denying Father’s motions that same day. On December 16, 2019, Father

       filed a notice of appeal.5


                    I. Statutory Authority to Enter an Income Withholding Order

[10]   Father first claims that the trial court lacked statutory authority to enter an

       income withholding order for post-secondary educational expenses.6 Income

       withholding orders for child support are governed by Indiana Code chapter 31-

       16-15, the first section of which provides, “This chapter applies to child support

       ordered in any proceeding, including a dissolution of marriage and a paternity




       5
         Also on December 16, Father filed a motion for relief from judgment, which the trial court denied the
       following day.
       6
         Mother contends that Father’s arguments are precluded by the law-of-the-case doctrine. We summarized
       the law-of-the-case doctrine in Rapkin Group., Inc. v. Cardinal Ventures, Inc., as follows:
                Generally speaking, the law-of-the-case doctrine provides that an appellate court’s
                determination of a legal issue binds both the trial court and the appellate court in any
                subsequent appeal involving the same case and substantially the same facts. The law-of-
                the-case doctrine is based upon the sound policy that once an issue is litigated and
                decided, that should be the end of the matter. However, unlike the doctrine of res
                judicata, the law-of-the-case doctrine is a discretionary tool. Moreover, [w]hen additional
                information distinguishes the case factually from the case decided in the first appeal, the
                law of the case doctrine does not apply.
       29 N.E.3d 752, 758 n.6 (Ind. Ct. App. 2015) (citations and internal quotation marks omitted), trans. denied.
       In his reply brief, Father argues that the law-of-the-case doctrine is inapplicable because the issue presented
       and decided in the first appeal was distinct from the issue presented in the present case. That is, he claims
       that the issue in the first case was whether the trial court had the authority to issue the educational support
       order, whereas the question in the present case is whether the trial court had the statutory authority to enforce
       the educational support order via an income withholding order. Under these facts and circumstances, we
       decline to apply the law-of-the-case doctrine and address Father’s claims on the merits, as is our preference.
       See In re D.H., 119 N.E.3d 578, 586 (Ind. Ct. App. 2019) (noting our preference to resolve cases on the
       merits), adhered to on reh’g, 122 N.E.3d 832, trans. denied.

       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020                                    Page 5 of 12
       action.” Ind. Code § 31-16-15-0.3. Father argues that an order for post-

       secondary educational expenses is not “child support” and that an income

       withholding order is therefore not authorized.


[11]   Father also notes that Indiana Code section 31-16-15-2.6 provides that “[a]n

       income withholding order issued under this chapter remains in effect until a

       child support obligation, including current child support, child support

       arrearage, medical support, interest, and fees, is paid in full.” Because this

       section does not explicitly include post-secondary educational expenses, Father

       contends that an income-withholding order for such expenses is impermissible.


[12]   Father is correct that Indiana law generally makes a distinction between a

       “child support order” and an “educational support order.” See Sutton v. Sutton,

       773 N.E.2d 289, 294 (Ind. Ct. App. 2002) (noting that education expenses are

       addressed separately from child support) (citing Ind. Code § 31-16-6-2

       (authorizing educational support orders)). But this does not mean that an

       educational support order is unrelated to a child support order. Indeed, Indiana

       Code section 31-16-6-2(a)(1), provides that a “child support order or an educational

       support order may also include, where appropriate . . . amounts for the child’s

       education in elementary and secondary schools and at postsecondary educational

       institutions.” (emphases added). Thus, either a child support order or an

       educational support order may include amounts for educational expenses,




       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020            Page 6 of 12
       including post-secondary educational expenses.7 In other words, child support

       orders and educational support orders are not only closely related, they overlap

       in that they can both include awards for educational expenses.


[13]   More importantly, Indiana Code section 31-9-2-58(a) provides:


                (a) ‘Income withholding order,’ for purposes of IC 31-16-15 and
                IC 31-16-16, means an order or other legal process directed to an
                obligor’s income payor to withhold:

                     (1) support; and

                     (2) support fees and maintenance fees as described in IC 33-
                     37-5-6;[8]

                from the income of the obligor.


       (emphasis added). Accordingly, an “income withholding order” is by definition

       not limited to “child support” but more generally to “support,” which includes

       an order for educational support.


[14]   Father also claims that post-secondary educational expenses cannot be

       considered “child support” because there is no common-law duty to provide a

       child with a college education. See Neal v. Austin, 20 N.E.3d 573, 577 (Ind. Ct.

       App. 2014). He therefore claims that the statute authorizing a trial court to




       7
        This would apparently apply to those who begin their post-secondary education prior to reaching the age of
       majority.
       8
        This section “applies to an action in which a final court order requires a person to pay support or
       maintenance payments through the clerk or the state central collection unit.” Ind. Code § 33-37-5-6.

       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020                                 Page 7 of 12
       require parents to contribute to a child’s post-secondary educational expenses,

       Indiana Code section 31-16-6-2, must be strictly construed as being in

       derogation of the common law. See Campbell v. Eary, 132 N.E.3d 413, 415 (Ind.

       Ct. App. 2019) (noting that a statute in derogation of common law must be

       strictly construed). Accordingly, Father claims that the trial court’s order

       requiring him to contribute to Daughter’s post-secondary educational expenses

       cannot be subject to an income withholding order. We disagree.


[15]   Even if we strictly construe the relevant statutes, Father’s argument fails.

       Indiana Code section 31-16-6-2(a) provides explicit statutory authority for the

       entry of educational support orders for post-secondary education. And the

       statutory definition of an income withholding order does not limit such

       withholding orders strictly to child support, but to “support” generally. I.C. §

       31-9-2-58(a).


[16]   Because the statute defining the term “income withholding order” does not

       limit such orders strictly to child support, we disagree with Father’s argument

       that strictly construing the relevant statutes supports his position. In short, we

       reject Father’s argument that the trial court had no authority to enforce its

       educational support order by issuing an income withholding order.


                                               II. 15 U.S.C. § 1673

[17]   The trial court’s income withholding order provided that the amount to be

       withheld from Father’s pay be the lesser of: (1) the amount by which Father’s

       weekly disposable earnings exceed thirty times the current minimum wage, or


       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020           Page 8 of 12
       (2) fifty percent of his disposable earnings. Appellant’s App. pp. 46–47. Father

       argues that this income withholding order is contrary to the controlling

       provisions of 15 U.S.C. § 1673, which sets certain limits on garnishments and

       income withholdings.


[18]   Father correctly notes that 15 U.S.C. § 1673(a) generally provides that “the

       maximum part of the aggregate disposable earnings of an individual for any

       workweek which is subjected to garnishment may not exceed . . . (1) 25 per

       centum of his disposable earnings for that week” or “(2) the amount by which

       his disposable earnings for that week exceed thirty times the Federal minimum

       hourly wage,” whichever is less.


[19]   Subsection (b) of this statute, however, provides an exception to the general

       rule, stating that “[t]he restrictions of subsection (a) do not apply in the case of .

       . . (A) any order for the support of any person issued by a court of competent

       jurisdiction[.]” Id. § 1673(b)(1)(A). In such cases, “[t]he maximum part of the

       aggregate disposable earnings of an individual for any workweek which is

       subject to garnishment to enforce any order for the support of any person shall not

       exceed—


               (A) where such individual is supporting his spouse or dependent
               child (other than a spouse or child with respect to whose support
               such order is used), 50 per centum of such individual’s disposable
               earnings for that week; and

               (B) where such individual is not supporting such a spouse or
               dependent child described in clause (A), 60 per centum of such
               individual’s disposable earnings for that week[.]

       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020            Page 9 of 12
       15 U.S.C. § 1673(b)(2) (emphasis added).


[20]   Here, the trial court determined that the exception contained in subsection

       1673(b)(1)(A) was applicable and that the withholding from Father’s pay was

       limited by subsection 1673(b)(2)(A) to a maximum of fifty percent. Father

       claims that this was improper and that the withholding order should be limited

       to twenty-five percent of his weekly disposable income under subsection

       1673(a).


[21]   Specifically, Father contends that the term “support of any person” used in

       subsection 1673(b)(1)(A) means support for a “spouse or dependent child,” and

       he claims that Daughter, who is now over the age of eighteen, is no longer a

       “dependent child.” In support of this argument, Father refers to the language in

       subsection 1673(b)(2)(A), which sets forth the maximum allowable withholding

       depending upon whether the individual is currently supporting a “spouse or

       dependent child (other than a spouse or child with respect to whose support such

       order is used).” (emphasis added). Thus, Father argues that the “support of any

       person” mentioned in subsection 1673(b)(1)(A) must mean the support of a

       “spouse or dependent child” as used in subsection 1673(b)(2)(A). We disagree.


[22]   First, the plain language of subsection 1673(b)(1)(A) simply refers to “the

       support of any person.” (emphasis added). An order requiring Father to

       contribute to the post-secondary educational expenses of Daughter is clearly an

       order for the support of any person.




       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020        Page 10 of 12
[23]   Moreover, Father’s reliance on the term “spouse or dependent child” as used in

       subsection 1673(b)(2) is misplaced. That subsection is concerned with whether

       the individual subject to the withholding order is currently supporting a spouse

       or dependent child other than a spouse or child who is the beneficiary of the

       current withholding order. It does not modify the term “any person” as used in

       subsection 1673(b)(1)(A). In fact, subsection 1673(b)(2) refers to the “spouse or

       child” who is the beneficiary of the current withholding order and does not

       limit the applicability of that subsection to a spouse or dependent child. In other

       words, the general rule set forth in subsection 1673(a) is inapplicable in cases

       involving an order for the support of “any person,” which includes a child,

       whether a dependent child or not.


[24]   In summary, the income withholding order is for the support of “any person,”

       i.e., Daughter. Accordingly, the withholding order is not subject to the

       limitations found in the general rule contained in subsection 1673(a), but to the

       exceptions to this general rule contained in subsection 1673(b). And the trial

       court’s income withholding order complies with the limitations of the latter

       subsection. In other words, the trial court’s income withholding order is not

       contrary to the provisions of 15 U.S.C. § 1673.


                                                  Conclusion
[25]   The trial court did not lack statutory authority to enter an income withholding

       order to enforce its earlier order requiring Father to contribute to Daughter’s

       post-secondary educational expenses. Nor does the trial court’s withholding


       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020          Page 11 of 12
       order run afoul of 15 U.S.C. § 1673. We therefore affirm the judgment of the

       trial court.


[26]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 19A-DR-2937 | June 4, 2020     Page 12 of 12